

Exhibit 10.2


FARM- OUT ASSIGNMENT


THIS FARM-OUT ASSIGNMENT made and entered into this the 4th day of October,
2007, by and between K & D ENERGY, a Kentucky Partnership, by Partners, Danny
Thomasson, of P. O. Box 360, Bremen, Kentucky 42325, and Keith Conn, 85 Tyson
Lane, Dunmore, Kentucky 42339, being all partners in the partnership,
hereinafter ASSIGNOR and KY USA ENERGY, INC., C/O Steve Eversole, 321 Somerset
Road, London, Kentucky 40741, hereinafter ASSIGNEE;
 
WITNESSETH: Whereas, ASSIGNOR owns certain oil and gas leases in West Central,
Kentucky, more specifically described hereinafter and desire to do this Farm-Out
Assignment to ASSIGNEE to form a core basis for a publicly traded company so
that money can be raised to fully develop the project from which ASSIGNOR will
receive a carried working interest and by their signatures below the parties
agree to this Assignment on the following terms and conditions:
 
1.
ASSIGNOR does hereby Farm-Out Seventy-Five Percent Net Revenue Interest (75%
N.R.I.) In and to 2099 acres, comprised of nine (9) separate mineral leases, to
ASSIGNEE. The farm-out interest is hereby granted as One Hundred Percent Working
Interest (100% W.I.); thereby ASSIGNEE will pay 100% of the drilling,
completion, and operation costs to earn their 75% NRI.



2.
The purchase price for the subject leaseholds shall be delivered to ASSIGNOR’S
Bank Account of choice via wire-transfer (EFT).



3.
ASSIGNEE shall drill to the New Albany Shale or acquire an extension of the
Walker Lease and the Lakefield/Taylor Lease before the expiration of the current
leases.



4.
ASSIGNEE must continue drilling to retain their Farmed-In rights. They must
drill a minimum of twelve (12) New Albany Shale wells per year, until all
locations have been developed on the available acreage, to maintain their
rights.



5.
Should commercially producible quantities of oil and/or gas be encountered in
any formation other than the New Albany Shale, then ASSIGNEE shall have first
right to drill a twin well to produce said hydrocarbons. Should ASSIGNEE decline
to drill such a twin well, and should ASSIGNOR wish to drill that twin well to
zones other than the New Albany Shale, then ASSIGNOR may do so at their own
discretion and expense.


--------------------------------------------------------------------------------




6.
ASSIGNEE will have the option to contract ASSIGNOR for management of drilling
and completion operations, and shall receive $10,000.00 per well for this
service, due at the commencement of drilling activities.



7.
ASSIGNOR shall have the right to sell gas from any of its pre-existing gas wells
on the project acreage, including the new Slinker #1 well, into the natural gas
gathering line network that ASSIGNEE will construct without being assessed any
fees, including but not limited to transportation, compression, or scrubbing of
said gas. This right shall also extend to any twin gas wells that ASSIGNOR may
drill at its own expense per Item 4.



8.
ASSIGNEE shall maintain General Liability Insurance at all times during the
project, and shall name as Additionally Insured: ASSIGNOR and its successors and
assigns in these leases, as well as Mr. Danny Thomasson and Mr. Marvin K. Conn
as individuals. The General Liability Insurance policy shall provide the
following minimum coverage limits: General Aggregate $2 Million; General
Liability $1 Million; Products and Completed Operations $1 Million;
Environmental Spills & Cleanup $1 Million; and Medical Payments $10,000.



9.
ASSIGNEE shall be responsible for all legal work associated with obtaining a
Title Opinion for the subject leaseholds.



10.
ASSIGNEE shall assume responsibility for all land and crop damages arising from
drilling or production activities such as road & location construction, spills,
etc.



11.
ASSIGNEE shall assume responsibility for the maintenance of the leasehold
property and infrastructure including roads, gates, etc.; insofar as said
maintenance shall extend only to that leasehold infrastructure that will be
utilized or created as a result of this agreement. This clause shall take affect
on the date of closing of this agreement and the leasehold infrastructure, with
all pre-existing structures and improvements shall be transferred “as-is” on
that day.



NOW, THEREFORE, for and in consideration of the above terms and conditions, and
one dollar ($1.00) plus other good and valuable considerations, the receipt and
sufficiency of which are acknowledged, the ASSIGNOR does hereby bargain,
transfer and assign to ASSIGNEE the following described Oil and Gas Leases:


--------------------------------------------------------------------------------




Lease Name
County
Lease Book/Page
Date
Acreage
         
Lakefield/Taylor
Muhlenberg
94/83 & 94/452
3/21/07
130
Freda/Jeff Johnston
Christian
43/340
10/20/06
323
Freda/Jeff Johnston
Christian
43/347
10/20/06
326
Milda Walker (William Walker)
Todd
22/672
4/25/07
184
Michael Slinker
Muhlenberg
94/332 (Lease)
       
94/537 (Extension)
6/30/06
187
Billy Johnston
Christian
43/137
7/1/2004
130
Billy Johnston
Todd
22/430
7/1/2004
 
Golden Eagle/Walter
Todd
22/258 & 22/318
4/16/2001
80
Francis/Grace
Christian
41/263
10/21/92
200
Hunter/Wells
Christian
41/23 & 41/19 &
       
41/19
 
543



TO HAVE AND TO HOLD unto ASSIGNEE, its successors and assigns, a 75% Net Revenue
Interest as the 100% Working Interest in above described leases, subject to all
the aforesaid terms and conditions, as well as all terms and conditions in the
original leases with only such Warranty of title as ASSIGNOR actually possesses.
 
ASSIGNOR does warrant that there are no undisclosed material defects in the
above leases of which ASSIGNOR is aware and the ASSIGNOR has taken no action or
made no omissions in actions that would render any of the above leases invalid
or of no effect.
 
WITNESS the signatures of the parties hereto on this the 4th day of October,
2007.



K & D ENERGY        
BY:
     
DANNY THOMASSON, Partner
       
BY:
     
KEITH CONN, Partner
  ASSIGNOR               KY USA ENERGY, INC.        
BY:
     
STEVE EVERSOLE
  ASSIGNEE  


--------------------------------------------------------------------------------




COMMONWEALTH OF KENTUCKY


COUNTY OF____________________


SIGNED AND ACKNOWLEDGED to before me by K & D ENERGY, by and through its
partner, DANNY THOMASSON, who personally appeared before me and known to me or
satisfactorily identified by me, to be his free act and deed, on this the _____
day of October, 2007.
 
 
 
NOTARY PUBLIC
   
My Commission Expires:
   



COMMONWEALTH OF KENTUCKY


COUNTY OF ______________


SIGNED AND ACKNOWLEDGED to before me by K & D ENERGY, by and through its
partner, KEITH CONN, who personally appeared before me and known to me or
satisfactorily identified by me, to be his free act and deed, on this the
_______ day of October, 2007.
 
 
 
NOTARY PUBLIC
   
My Commission Expires:
   

 
COMMONWEALTH OF KENTUCKY


COUNTY OF ______________


SIGNED AND ACKNOWLEDGED to before me by KY USA ENERGY, INC. by and through STEVE
EVERSOLE, who personally appeared before me or satisfactorily identified by me,
to be his free act and deed, on this the ____ day of October, 2007.




--------------------------------------------------------------------------------


 
 
 
NOTARY PUBLIC
   
My Commission Expires:
   

 
THIS INSTRUMENT PREPARED BY:


BASIL LAW FIRM
231 West Main Street
Glasgow, Kentucky 42141
TELEPHONE: 270-651-9822
FAX: 270-651-8026


BY:_________________________________
DANNY J. BASIL


My Documents,GG; Contracts; Farm-Out Assignment, K & D Energy   


--------------------------------------------------------------------------------


 